Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of invention group III and streptomycin and streptomycin and voriconazole as respective antibacterial and antifungal agent in the reply filed on February 15, 2022 is acknowledged. 
On further consideration, that the species election requirement is sufficient for search and examination purpose, the restriction requirement set forth in prior office action is herein withdrawn.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 17 and  29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,707,229, in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘229 claims a method of treating a fungal or bacterial infection of a subject ‘s foot, the method comprises mixing mupirocin,  an antifungal agent (itraconazole) and a  As to the employment of sodium hypochlorite or Dakin’s solution, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal of necrotic tissue. See, page 165. It would have been obvious to use sodium hypochlorite, or Dakin’s solution in an antimicrobial composition with other known antimicrobial agents. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 1, 4, 5, 7 and  29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9.078,853. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘853 claims an oral rinse formulation or oral solution comprising mupirocin and amphotericin B and method of using the same for treating inflammation, ulcerative and painful condition of upper alimentary canal mucosal surfaces comprises one of oral mucosa, lip, and perioral region. The  inflammation, ulcerative and painful conditions are defined to include those associated with bacterial infection and /or fungal infection. See, col. 3, lines 13-15. 
   Claims 1, 5, 7, 17 and  29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,717,748. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘748 claims a method of treating one or both of a fungal or bacterial infection of a subject ‘s foot, the method comprises mixing mupirocin,  an antifungal agent (nystatin) and a diluent to form a solution and contact the solution with the infected feet. The diluent comprises sodium hypochlorite or Dakin’s solution. Note, the mupirocin in ‘748 is defined to be from a bulk source, particularly, mupirocin 2% ointment. See, col. 102, lines 63-67. Thus, the employment of  commercially available 2% mupirocin ointment, would have been obvious.  The claims herein are generic to the claims of ‘229 as claims herein claim broadly a method of treating one or both of a bacterial or fungal infection comprising topically application of the solution of mupirocin with additional antifungal and/or antibacterial agent(s). 
Claims 1, 5, 7-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,105,342. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘342 claims a method of treating one or both of a fungal or bacterial infection of a subject ‘s foot, the method comprises mixing mupirocin,  at least one second antibacterial or antifungal agent, and an aqueous diluent to form a solution and contact the solution with the infected feet. In dependent claims, the composition comprises a first antibacterial agents and at least one second antibacterial agent or antifungal agent (claim 3), which are selected from doxycycline, bacitracin, colistimethate, piperacillin-tazobactam, polymyxin B, tobramycin, or streptomycin, wherein the source of the agents may be injection dosages or crashed tablet. Antifungal agent may be voriconazole or amphotericin B.  The mupirocin is from mupirocin 2% ointment. The diluent comprises sodium In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 5, 7-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,105,381 in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘381 claims a method of treating one or both of a fungal or bacterial infection of a subject ‘s foot, the method comprises mixing 2% mupirocin ointment,  an anti-infective for injection powder, and an aqueous diluent to form a solution and contact the solution with the infected feet. The anti-infective for injection powder comprise one or more of  bacitracin for injection, colistimethate sodium for injection, pentasodium colistin methanesulfonate for injection, piperacillin-tazobactam for injection, polymyxin B for injection, streptomycin sulfate for injection, voriconazole for injection, tobramycin sulfate for injection, or amphotericin B for injection. Antifungal agent may be voriconazole or amphotericin B. The composition may further comprises crushed doxycycline tablet powder.  The claims herein are generic to the claims of ‘229 as claims herein claim broadly a method of treating one or both of a bacterial or fungal infection comprising topically application of the solution of mupirocin with additional In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to the employment of sodium hypochlorite or Dakin’s solution, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal of necrotic tissue. See, page 165. It would have been obvious to use sodium hypochlorite, or Dakin’s solution in an antimicrobial composition with other known antimicrobial agents. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 1, 5, 7-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,813908 in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘908 claims a method of treating one or both of a fungal or bacterial infection of a subject ‘s foot, the method comprises mixing 2% mupirocin ointment,  an anti-infective for injection powder, and an aqueous diluent to form a solution and contact the solution with the infected feet. The anti-infective for injection powder comprise one or more of  bacitracin for injection, colistimethate sodium for injection, pentasodium colistin methanesulfonate for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to the employment of sodium hypochlorite or Dakin’s solution, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal of necrotic tissue. See, page 165. It would have been obvious to use sodium hypochlorite, or Dakin’s solution in an antimicrobial composition with other known antimicrobial agents. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 1, 5, 7-22, 27 and  29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of copending Application No. 17/080499 (reference application), in further view of Farstvedt et al. (“Update on topical wound 
“499 does not claims expressly a composition comprising mupirocin, an antibacterial agent, such as streptomycin, and an antifungal agent, such as voriconazole and to use the same for  treating one or both of a bacterial infection or fungal infection of a foot .
However, it would have been obvious to making a composition comprising mupirocin, an antibacterial agent, such as streptomycin, and an antifungal agent, such as voriconazole and to use the same for  treating both of a bacterial infection and a fungal infection of a foot because ‘499 claim the antifungal/antibacterial foot treating composition may comprising more than one of the anti-infective agents, which including streptomycin and voriconazole.  With respect to the source of the anti-infective agents, such as ointment of mupirocin, injection dosage for streptomycin, note, the employment of publicly available source of the anti-infective agents, would be obvious as those source are readily available. Use of particularly combination of mupirocin, voriconazole, streptomycin, and doxycycline in various amounts in the method have been claimed. As to the particular amounts of each of the antimicrobial agents, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,
As to the employment of sodium hypochlorite or Dakin’s solution recited in claim 17 herein, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal of necrotic tissue. See, page 165. It would have been obvious to use sodium hypochlorite, or Dakin’s solution in an antimicrobial composition with other known antimicrobial agents. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 1, 5, 7, 17 and  29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of copending Application No. 16/215031 (reference application) in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘031 claims  a method of treating a microbial infection of foot comprising making a topical composition comprising clindamycin or erythromycin solution, a diluent, mupirocin, ketoconazole, doxycycline, and contact the infected foot with the composition. With respect to the source of the anti-infective agents, such as ointment of mupirocin, injection dosage for streptomycin, note, the employment of publicly available source of the anti-infective agents, would be obvious as those source are readily available.
As to the employment of sodium hypochlorite or Dakin’s solution recited in claim 17 herein, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal In re Kerkhoven, 205 USPQ 1069.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 5, 7, 17 and  29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 18-19 and 23 of copending Application No. 16/215150 (reference application) in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘150 claims  a method of treating a bacterial or fungal nail infection comprising making a topical composition comprising an aqueous diluent, mupirocin, itraconazole, and tobramycin, and contact the infected foot with the composition. With respect to the source of the anti-infective agents, such as ointment of mupirocin, injection dosage for streptomycin, note, the employment of publicly available source of the anti-infective agents, would be obvious as those source are readily available.
As to the employment of sodium hypochlorite or Dakin’s solution recited in claim 17 herein, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal In re Kerkhoven, 205 USPQ 1069.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 5, 7, 17 and  29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-12 of U.S. Patent No. 10,434,115 in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘150 claims  a method of treating an ear infection comprising making a topical composition comprising administering to the ear a composition comprising mupirocin, clindamycin, clotrimazole and a diluent. With respect to the source of the anti-infective agents, such as ointment of mupirocin, injection dosage for streptomycin, note, the employment of publicly available source of the anti-infective agents, would be obvious as those source are readily available.
As to the employment of sodium hypochlorite or Dakin’s solution recited in claim 17 herein, note, Farstvedt et al. reveals that Dakin’s solution sodium hypochlorite has been old and well-known in the art with broad antimicrobial spectrum and has been known to aid in removal of necrotic tissue. See, page 165. It would have been obvious to use sodium hypochlorite, or In re Kerkhoven, 205 USPQ 1069.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lavon et al. (EP 1174133 A1) in view of Kumar et al. (“Antifungal Agents: New approach for Novel Delivery Systems, J. Pharmaceutical Sciences and Research, 2014, Vol. 6, Issue 5, pp 229-235), Howes (“Topical use of Streptomycin in Wounds,” The American Journal of Medicine, 1947, Vol. 2, Issue 5, pp 449-456), Archambeau et al. (US 2011/0081384 A1) and in further view of Farstvedt et al. (“Update on topical wound Medications,” Clinical Techniques in Equine Practice, 2014, Vol. 3, pp 164-172), Drug Bank online  (“Streptomycin” https://go.drugbank.com/drugs/DB01082 ), Drug Bank online (“Voriconazole”   https://go.drugbank.com/drugs/DB00582 ), Bank online (‘Doxycycline” https://go.drugbank.com/drugs/DB00254 ), 	and Drug Bank online (‘Ketoconazole” https://go.drugbank.com/drugs/DB01026 ) .
Lavon et al. teach topical composition of mupirocin, in the form of cream or ointment, particularly for nasal application. See, particularly, the examples and the claims. Lavon et al. 
Lavon et al. do not teach expressly a topical composition comprising mupirocin, at least one antifungal agent or an antibacterial agents, and an aqueous diluent made of those known dosage and to use the same for treating bacterial and/or fungal infection by applying the composition to the particular location as recited in claims 3, 4 and 6. 
However, Kumar et al. teach that it has been known in the art that there are options for systemic administration and topical administration in treatment of fungal infection and topical administration. Systemic administration has been known to be associated with decreased potency, large dose, adverse effects. Many topical delivery dosage forms have been developed for various anti-fungal agents. See, particularly, the abstract at page 229, and the conclusion section at page 233. Various antifungal agents have been known in clinical art, including, e.g., Econazole, ketoconazole, Itraconazole, voriconazole, which may have various topical dosage forms, such as: in situ gel, drug loaded cement, hydrogel, buccal adhesive in situ gel, topical powder, topical lotion, Vaginal tablet, microemulsion, buccal gel. etc. See, pages  229, 231-232. 
Howes teach that streptomycin, as an antibacterial agent, has been known for topical application against various gram-negative bacteria, particularly because of its low toxicity  to fresh tissue. No otic complication from the local application of streptomycin. See, pages 450.
Archambeau et al. teach a method of treating wound, particularly those associated with infection, comprising apply topically to the infected area an aqueous composition comprising at least one of anti-microbial agents. Expressly listed antimicrobial agents including those recited herein, such as mupirocin, streptomycin, doxycycline, voriconazole, tobramycin, and ketoconazole. Possible administration routes include: rectal, vaginal, topical, intranasal, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a topical composition comprising mupirocin, at least one antifungal agent or an antibacterial agents, such as one or more antibacterial agent (streptomycin, doxycycline, tobramycin)  and an antifungal agent (voriconazole, ketoconazole), and an aqueous diluent made of those known antimicrobial dosages and to use the same for treating bacterial and/or fungal infection by applying the composition to the particular location as recited in claims 3, 4 and 6. 
A person of ordinary skill in the art would have been motivated to make a topical composition comprising mupirocin, at least one antifungal agent or an antibacterial agents, such as one or more antibacterial agent (streptomycin, doxycycline, tobramycin)  and an antifungal agent (voriconazole, ketoconazole), and an aqueous diluent made of those known antimicrobial dosages and to use the same for treating bacterial and/or fungal infection by applying the composition to the particular location as recited in claims 3, 4 and 6 because mupirocin, as a old and well know antimicrobial agent, has been known for topical application to mucosa, such as nasal administration. Other known antimicrobial agents (antifungal and antibacterial), such as streptomycin, voriconazole, have also been known for topical application, and are particularly In re Kerkhoven, 205 USPQ 1069. The further employment of an antifungal agents herein would have been obvious as combining prior art elements according to known methods to yield predictable results would have been obvious. See, MPEP 2143. In instant case, the further employment of antifungal agent for treating fungal infection would have been obvious. As to the limitation of the sources of the antimicrobial agents, such as mupirocin ointment, doxycycline tablet, ketoconazole tablet, injection doses of streptomycin and/or voriconazole, the employment of such publicly available source would have been obvious to one of ordinary skill in the art as they are readily available. As to the sequence of adding/mixing the ingredients in making the composition, note, selection of any order of mixing ingredients would have been within the purview of ordinary skill in the art and is prima facie obvious. See, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). As to the particular amounts of each of the active ingredients as recited in claims 18, 20, 22, 24, 26 and 28, note, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The amounts of the antibacterial and antifungal agent would affect the ultimate efficacy of the antibacterial/antifungal treatment. In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627